Citation Nr: 1803019	
Decision Date: 01/16/18    Archive Date: 01/29/18

DOCKET NO.  11-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis (MS) claimed as the result of exposure to contaminated drinking water at Camp Lejeune, North Carolina. 

2.  Entitlement to service connection for a recurrent skin disorder to include pruritus of the thighs and dermatofibromas claimed as result of exposure to contaminated drinking water at Camp Lejeune, North Carolina. 

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Leann Baker, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1969. 

This case comes before the Board of Veterans' Appeals (the Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of the case has been subsequently transferred to the RO in Louisville, Kentucky. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This case was previously before the Board in October 2014.  At that time, the Board remanded the claim for additional development.  The case is before the Board, once again.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The development actions requested in the Board's October 2014 remand were not substantially completed.  A remand by the Board confers on claimants, as a matter of law, the right to substantial compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  It imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remand must be substantially completed prior to adjudication.

In pertinent part, the October 2014 remand instructed the RO to schedule the Veteran for both a neurological examination to assist in determining the nature and etiology of the Veteran's MS and a dermatological examination to assist in determining the nature and etiology of the Veteran's recurrent skin disorder.  The Veteran was not scheduled for either of these examinations.  Instead an opinion was requested and obtained from a non-examining clinician.  As the remand specified that an examination was to be conducted with the anticipation of acquiring additional evidence that may help determine the nature and etiology of the Veteran's MS and recurrent skin disorder, obtaining an opinion without examination does not substantially comply with the remand.  As such, upon remand the Veteran should be afforded examinations for both the claimed conditions of MS and a recurrent skin disorder.  

The Board also notes that the issue of entitlement to service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of entitlement to service connection for MS, as the September 2016 psychological examiner opined that the Veteran's major depressive disorder was at least as likely as not due to the Veteran's MS.  If the Veteran's MS were found to be service connected, it would allow for a grant of service connection on a secondary basis for the Veteran's claim for an acquired psychological disorder.  Therefore, the Board must first determine if the Veteran's MS is service connected before it can adjudicate the issue of service connection for an acquired psychological disorder.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the appropriate VA examination to determine the nature and etiology of the Veteran's MS.  

The record must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's MS began in or is related to active service, to include reported in-service neurological and muscular symptoms and/or exposure to contaminated water at Camp Lejeune; and/or became manifest within 7 years of separation from active service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Afford the Veteran the appropriate VA examination to determine the nature and etiology of the Veteran's recurrent skin disorder.  

The record must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed recurrent skin disorder began in or is related to active service, to include contaminated water at Camp Lejeune or in-service tinea versicolor.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

